       Case 3:18-cv-01008-SDD-RLB              Document 81       07/08/19 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MffiDLE DISTRICT OF LOUISIANA

 CHRISTOPHER D. EUSTICE,

                                 Plaintiff,
 v. Civil Action No. 18-CV-1008-SDD-RLB


 STATE OF LOUISIANA THROUGH THE Jury Trial Demanded
 BOARD OF SUPERVISORS OF LOUISIANA
 STATE UNIVERSITY ANDAGRICULTURAL
 AND MECHANICAL COLLEGE; etaL



                                              Defendants.


              REPLY MEMORANDUM OF PLATNTTFF TN OPPOSITION TO
                TNDmPUAL LSU DEFENDANT'S MOTION TO DISMISS

       Plaintiff Christopher D. Eustice ("Plaintiff or "Mr. Eustice") respectfully submits this


Reply Memorandum in Opposition to Individual LSU Defendants' Motions to Dismiss. On April 1,

2019, Plaintiff Pro Se filed a timely Amended Complaint as a matter of right in response to

Defendants' Motions to Dismiss wifliin the 21-day limit provided by Fed. R. Civ. P. 15(a)(l)(B),

asserting additional allegations and adding three new Defendants: (i) Fieldon King Alexander, (ii)

Bart Thompson, and (iii) Andrew Palermo. (Doc. # 20). These Individual LSU Defendants filed a

12(B)(6) Motion to Dismiss, and Plaintiff is responding to that motion. Plaintiff timely filed a

Second Amended Complaint as a matter of right against these defendants on June 6. Plaintiff filed a

response to defendant's motion to dismiss on June 6, suggesting mootness of the motion due to the


second amended complaint. This motion has not yet been ruled upon. Out of an abundance of

caution. Plaintiff submits this reply memorandum for consideration. Plaintiff incorporates all


statements made in his Amended Complaint and Second Amended Complaint into this reply


memorandum as if fully restated herein. The Second Amended Complaint has not yet been

accepted by the court with respect to the other defendants.
                                                   1
       Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 2 of 14



                                             Introduction:


       Plaintiff Christopher D. Eustice was wrongfully blacklisted and excluded from University

Activities for being a man, and in his reasonable protest of this, he was arrested for being a man.

His mugshot was posted online for the world to see and he was proclaimed to be a sexual predator.

His reputation was wrongfully shattered as a result of a false and misleading sworn LSU Police

Affidavit. This news article continues to appear as the very first result when Plaintiffs name is


entered into Google.

       As a result of his False Arrest and a well documented conspiracy. Plaintiff was also


wrongfully suspended from LSU. LSU Police Officer Andrew Palenno upon information and belief

was removed from his position for the very actions being complamed of herein. Palenno was


poorly trained and under the pressure of warped policies being promulgated by his superiors, Bart

Thompson and LSU President Fieldon Alexander, and intentionally violated clearly established law


with reckless disregard for the truth and with reckless disregard to facts which were clear to him at


the time that he drafted a perjured Police Affidavit. Under Supreme Court case Monell v.


Department of Social Serv., 436 U.S. 658 (1978), a municipal government can be held liable under


Section 1983 if a plaintiff can demonstrate that a deprivation of a federal right occurred as a result

of a "policy" of the local govenunent's legislative body or of those local officials whose acts may


fairly be said to be those of the municipality. Likewise, the local officials responsible for

promulgating the policies in question may be held liable. As Plaintiff has clearly demonstrated in

his amended complaint, he showed mild interest in and rarely contacted Megan Martter. Plaintiff


has also demonstrated that there seems to be a policy being promulgated to arrest male students in

all situations whenever a female complains and demands that charges be pressed. Further, Plaintiff

mentions specific actions taken by President King Alexander that violated clearly established law

and deprived Plaintiff of his constitutional rights. Alexander denied appeals or refused to review

                                                    2
       Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 3 of 14




appeals in violation of promises made by University Officials in their official capacity. Alexander

is the Chief Policymaker at LSU and violated Plaintiff's rights under the 1st and 14th Amendment

with respect to the SAA proceedings. Notably, the 5 circuit recently ruled that LSU promulgates


unconstitutionally vague mles (see Buchanan v. Alexander et. al 5 Cir. 2019.) Although the

professor m that case was denied relief because it is well established that swearing around young

children is not protected by the 1 Amendment.


       Officer Palenno summarily described the content of electronic messages sent from Sept. 7


through Nov. 7: "the messages sent by Eustice included asking the victim if they could keep


their relationship strictly physical, attempting to bribe the victim into letting him find her an

internship or job and threatening to "blacklist" her and civilly use her. Things came to a

head on Nov. 7 when Eustice emailed the victim saying he'd be serving her, alluding to a civil


subpoena, at her home address in Nevada."


       Palermo acquired an invalid warrant by offering no further details of the content of the

messages. It is fundamental doctrine that tiie Fourth Amendment requires both probable cause and


a valid warrant. See, e.g, Payton v. New York, 445 U.S. 573, 587 n.25 (1980); Agnello v. United

States, 269 U.S. 20,32 (1925) ('The search of a private dwelling without a warrant is m itself

unreasonable and abhorrent to our laws").


        The Officer gets no qualified immunity because the right to an arrest warrant without


a Franks violation and material omissions that completely undermined the probable cause is

well established, Winfrey v. Rogers, 2018 U.S. App. LEXIS 2829 (5th Cir. Feb. 5, 2018)

Further, it is up to the fact-finder, or the jury, to determine whether fhe warrant actually establishes

probable cause. The fact-finder steps into the role of the original magistrate and simply repeats the


probable cause inquiry- The reviewing judge should not give any deference to the magistrate's prior

determination for the fundamental reason that the magistrate never reviewed the untainted facts.
       Case 3:18-cv-01008-SDD-RLB                Document 81        07/08/19 Page 4 of 14




See, e.g.. Burke v. Town ofWalpole, 405 F 3d 66, 82 (ist Cii\ 2005); United States v. Kolodziej,


712F.2d 975, 977 (5th Cir. 1983); United States v. Namer, 680 F.2d 1088,1095 n.l2 (5th Cir.

1982) (holding no presumption of validity attaches to original magistrate's probable cause

determination). A reasonable individual would read the affidavit and conclude that the Plaintiff was

crimmally attempting to extort sex from a female victim. A Judge thus granted this ex parte request

for an arrest warrant, without having a chance to view the content of the real texts and emails.

When the actual texts and emails are reviewed(see amended complaint evidence exhibits Docket

#20), it becomes clear to reasonable individuals that the Plaintiff did not commit a crime, and that


the probable cause of the sworn affidavit is completely undermined by the intentional omissions of


Officer Palermo.

          la Winfrey v. Rogers 901 F.3d 483 (5th Cir. 2018), a Police Officer who made similar

material omissions when seeking an arrest warrant was denied Qualified Immumty because the


omissions undennmed the probable cause and the omissions violated clearly established law at the

time the Plaintiff in that case had been arrested in the year 2007. The right to an affidavit without

omissions that are designed to mislead, or made in reckless disregard of whether they would

mislead the issuing Judge, (Franks violations) is well established. LSU Officer Palemio violated

law that has been clearly established for over 10 years. See also Franks v. Delaware, 438 U.S. 154


(1978).

          LSU seems to believe that the Plaintiff did not commit a crime and will be acquitted at trial.

LSU filed a lengthy opposition to the motion to stay the case pending the resolution of the criminal

proceedings. LSU Police Officer Andrew Palenno upon information and belief was removed from


his position for the very actions being complained of herein. The Supreme Court has explained that

neither the good faith exception to the exclusionary rule nor the immunity doctrines, which


ordiaarily protect law enforcement officers from liability under 42 U.S-C. § 1983, are applicable if


                                                     4
        Case 3:18-cv-01008-SDD-RLB              Document 81        07/08/19 Page 5 of 14



a warrant affidavit contains perjurious statements. See United States v. Lean, 468 U.S. 897, 922


(1984) (holding no good faith exception to exclusionary rule where affidavits contain perjurious

statements); see also Groh v. Ramirez, 540 U.S. 551, 565 n.8 (2004)(reasoning no qualified


immunity if good faith exception not applicable); Kalina v. Fletcher, 522 U.S. 118(1997) (finding

no absolute immunity in § 1983 suits for prosecutor who certified an affidavit containing perjurious

statements).

        Defendants also unsuccessfully argue fhat the remainder of the untainted affidavit is enough

to establish probable cause. This argument is clearly incorrect. To strike at the heart of the issue are

the actual texts and emails attached to PlaintifTs amended complaint. There is no argument that the


messages are completely noncriminal. Defendant tries to argue that when Megaa Martter said "fuck

off that that implied that the Plaintiff had to legally cease all communications with her. In the

proper context, this message was in response to a request for sex and m the context ofMegan

claiming to not know who the Plaintiff was. Plaintiff adjusted his behavior accordingly.

        Even iffhe court finds that the remainder of the corrected affidavit establishes probable

cause, which Plaintiff has clearly demonstrated it does not, the 5th circuit has rejected the "corrected

affidavits approach." See, e.g, Kohler v. Englade, 470 F.3d 1104,111 1-12 (5fh Or. 2006)


(rejecting infomiation not provided in affidavit to original magistrate making probable cause

determmation); United States v. Hams, 464F.3d 733, 739 (7th Cir. 2006) Gimitmg consideration of

exculpatory information only in affidavit review);United States v. Yusuf, 461 F.3d 374, 388-89,

388 n. 12 (SdCir. 2006) (limiting probable cause determmation to information contained in

affidavit).

        Only the 2nd circuit uses the corrected affidavits approach when detemuning whether an


arrest warrant is valid. Indeed, the Second Circuit's "corrected affidavits approach" encourages

police officers to file intentionally or recklessly false warrant affidavits because they can never end


                                                   5
       Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 6 of 14



in a worse situation for doing so. Law enforcement affiants' intentional or reckless falsehoods serve


only one conceivable purpose: securing the issuance of a warrant, which the magistrate might

otherwise have denied. The police officer knows that a defendant might never challenge the


affidavit, and only a small percentage will take civil action. Thus, the corrected affidavits

approach" "not only mfuses extraneous information into the probable cause determmation, but also

allows the Government to receive the benefit of its misconduct. Yusuf, 461 F.3d at 388 n.l2.


       Palermo failed to properly investigate the complaint filed by Megan Martter, and did not

reach out to her only named witness, Abdul Homran. Contrary to First Amendment doctrine, a

Fourth Amendment duty to investigate is widely accepted in the case law. See Kuehl v. Burtis, 173


F.3d 646, 650 (8th Cir. 1999) (explaining "law enforcement officers have a duty to conduct a

reasonably thorough investigation prior to arresting a suspect...."); see also Cortez v.McCauley,

438 F.3d 980, 990 (10th Cir. 2006); Sombergerv. City ofKnoxville, 434 F.3d 1006,1014-15

(7thCir. 2006); Kingsland v. City of Miami, 382 F.3d 1220,1229 (1 Ifh Cir. 2004). Of course, a law

enforcement officer's duty to investigate is not limitless See Baker v. McCollan, 443 U.S. 137, 143-


147 (1979) (finding no duty to investigate claim of innocence of person incarcerated on basis of

properly issued arrest warrant).

       Defendants argue that because there were Police complaints filed by 4 different LSU

students, out of the tens of thousands of individuals who the Plaintiff interacted with during his 3

years at LSU, although no crime was committed by Plaintiff or discovered in those LSUPD

investigations, that the plaintiff deserved to be arrested, defamed, suspended, and prosecuted. This


sort of legal standard is unheard of in the United States. Further, it is Constititionally offensive,


and completely oppressive. If this was an acceptable legal standard for an arrest, then none of us

would be safe from being wrongfully arrested and prosecuted when a vindictive or irrational person

files a frivolous Police Report. Most notable is the fact that all 4 students knew each other and had


                                                    6
       Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 7 of 14



a reason to dislike the Plaintiff.

        Defendants cite a legal authority out of Pennsylvania in order to argue that threats must be


taken seriously. In that case a threat is defined in the following excerpt: 'Tinally, in J.S., a Minor v.

Bethlehem Area School District, 757 A.2d 412 (Pa. Cmwlfh.2000), the court affirmed J.S.'s

expulsion because J.S. created a web-site on his home computer titled "Teacher Sux." The web-site


consisted of several pages that contained derogatory comments about IS.'s algebra teacher and

other administrators. After viewing a picture of her severed head dripping with blood, a picture of

her face morphing into Adolph Hitler, and a solicitation (whether serious or otherwise) for funds to


cover the cost of a hit man for the teacher s execution, the algebra teacher had to take a leave of


absence. The court, noting that the case involved off-campus activity, applied the Tinker standard

and found evidence of substantial disruption, and further noted that:


         in this day and age where school violence is becoming more commonplace, school officials


are justified in taking very seriously threats against faculty and other students.... Given the contents

of Student's web-site and the effect it had upon Mr. Kartsotis, Mrs. Fulmer and tiie school


community, we conclude that the trial court properly determined that the School District did not

violate Stident's rights under the First Amendment."


        This Pennsylvania Case does nothing to further arguments of the individual LSU

Defendants. The Plaintiff has no history of threatening violence against others.

                                       Summary of Case Facts:

Mr. Christopher Eustice asserts that he graduated as valedictorian of his high school in 2012 and is

an Eagle Scout. Mr. Eustice asserts that he experienced unfair scrutiny at Texas A&M University

and transferred to LSU in January 2015. Mr. Eustice asserts that he will ultimately prevail in the

ongoing legal battle against Texas A&M, and that LSU has thoroughly reviewed and determined on

two separate occasions and with a hearing panel that Mr. Eustice was dismissed from Texas A&M


                                                    7
       Case 3:18-cv-01008-SDD-RLB                 Document 81     07/08/19 Page 8 of 14



for the unjust reason of receiving a lab report from a fellow student after the due date for the


assignment had passed. Mr. Eustice asserts that his problems with LSU were largely a result of

retaliation due to filing a lawsuit against the close friends ofLSU Administrator Matthew Gregory,

who at the time was the President and 7 year member of a Texas A&M club for the very same

student conduct administrators who the Plaintiff was suing. Dr. Gregory abused unconstitutionally

vague stident rules and recommended sanctions and a fmdmg of responsibility to his hearing


panels openly and in advance of his hearings. Dr. Gregory fabricated evidence and destroyed and

covered up evidence that would have exonerated the Plaintiff. Dr. Gregory harassed the Plaintiff by


filing 4 meritless cases against the Plaintiff.

        A few LSU students abused the oppressive speech codes and unconstitutionally vague

student rules and initiated proceedings against the Plaintiff for asserting his legal rights when they

were violated by those students. Some of those students also bullied or harmed the Plaintiff through


other means. The Plaintiff experienced problems with ADA accommodations and experienced first


amendment retaliation and ADA retaliation on numerous occasions. The Plaintiff was falsely

arrested by the LSU Police who violated clearly established law, and intentionally withheld facts

and distorted an affidavit in order to mislead a judge into believing that the Plaintiff was trying to

extort sex from a female student named Ms. Megan Martter, when he was actually being very

considerate of others and simply asserting his legal rights. The Plaintiff acted reasonably m light of

the abuse he was experiencing, did everything he could to deescalate the situation, and yet he

became the victim of a warped agenda being promoted by administrators who openly display their

gender bias. This warped agenda was developed in response to outdated Title IX policies

previously promulgated by the Department of Education between 2011 and 2016. The exact


guidelines that Universities were expected to follow were unclear, leading to panicked

overcompliance by some Universities as they renewed their attention to eradicating all possible
       Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 9 of 14




sexual misconduct. These outdated policies resulted m some University Administ'ators being


willing to violate legal and constitutional rights of students accused of sexual misconduct in order

to keep their federal funding at all costs. These legal violations have resulted in lawsuits all over the


nation brought by primarily male victims of gender discrimmation. Plaintiff was ultimately

suspended for a semester, and LSU has refused to readmit the Plamtiffm retaliation to his filed


legal complaints.

                                   Rule 11(B}(6\ Lesal Standard:

A motion under Rule 12(b) (6) should be granted only if it appears beyond doubt that the plaintiff

could prove no set of facts in support of its claims that would entitle it to relief. Conley v. Gibson,


355 U.S. 41,45 46, (1957); Thompson v. Goetzmann, 337 F.3d 489,495 (5fh Cir. 2003); Shipp v.

McMahon, 199 F.3d 256,260 (5fh Cir. 2000). The complaiat must be liberally consti-ued in favor

of the plaintiff and the allegations contained therein must be taken as true. Leafherman v. Tarrant

County Narcotics Intelligence and Coordination Unit, 507 U.S. 163,164 (1993); Baker v. Putnal,

75 F.3d 190,196 (5th Cir. 1996). Whether a claimant will ultimately be able to adduce evidence

sufficient to support its claims on fhe merits is not a question for consideration in connection wifh


the 12(b)(6) motion. General Star Indem. Co. v. Vesta Fire Ins. Corp., 173 F.3d 946, 951 (5fh

Cir.1999). Motions to dismiss for failure to state a claim are viewed with disfavor and are rarely


granted. Soufhem Christian Leadership Conference v. Supreme Court of the State of Louisiana, 252


F.3d 781, 786 (5th Cir.), cert. denied, 534 US. 995 (2001); Lowrey v.Texas A&M University

System, 117 F.3d 242, 247 (5th Cir. 1997) It is well-settled that liberal discovery mles and

summary judgment motions, not motions to dismiss, should be used to define disputed facts and

issues and to dispose ofunmeritorious claims. Furstenfeld v. Rogers, No. 3 02 CV 0357 L, 2002


U.S. DistLEXIS 11823, at *5 (N.D. Tex. Jul 1,2002). Furthennore, the exactoutig standards


governing Rule l2(b)(6) motions must be considered in light of the liberal pleading requirements of

                                                    9
      Case 3:18-cv-01008-SDD-RLB               Document 81        07/08/19 Page 10 of 14



Rule 8(a). Furstenfeld, 2002 U.S. Dist. LEXIS 11823, at *5. Federal Rule of Civil Procedure 8(a)

requires a "short and plain statement of the claim showing that the pleader is entitled to relief."


FED. R. CIV. P. A complaint will be deemed inadequate under Rule 8(a) only if it fails to: (I)

provide notice of the circumstances which give rise to the claim, or (2) set forth sufficient

information to outline the elements of the claim or permit inferences to be drawn that these


elements exist. General Star Indemnity Company v. Vesta Fire Insurance Corporation, 173 F.3d

946, 950 (5th Cir. 1999). Except m a limited set of cases a plaintiff is not required to plead facts

supporting each and every element of his claim or legal theory. Swierkiewicz v. Sorema N.A., 534

U.S.506 (2002). Rather, a complaint is sufficient if it "give[s] the defendant fair notice of what the


plaintiffs claun[s] [are] and the grounds upon which [they] rest." Id., quoting Conley v. Gibson,

355 U.S. 41, 47 (1957). A pleading may give proper fair notice" even where only the title of the


theory is pled. In re Elec. Data Sys. Corp. "ERISA" Litigation, 305 F. Supp. 2d 658, 675(E.D. Tex.


2004); citing Woodfield v. Bowman, 193 F.3d 354,362 (5th Cir. 1999). With these standards in

mind. Plaintiffs respond accordingly. Dismissal under Rule 12(b)(6) is disfavored and rarely

granted. Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5fh


Cir. 1982). Under the 12(b)(6) standard, all well-pleaded facts must be viewed in the light most

favorable to the plaintiff. Hale v. King, 642 F.3d 492, 498-99 (5thi Cir. 2011) (en banc). To pass

muster, a complaint "must contain sufficient fachial matter, accepted as true, to 'state a claim for


relief that is plausible on its face/" Id., quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Even


if a plaintiff's complaint is found deficient under Rule 12(b)(6), the proper remedy is usually to

allow the plaintiff to amend the complaint to cure any deficiencies, rather than dismissal with


prejudice. Public Health Equip. & Supply Co. v. Clarke Mosquito Control Equip., Inc., 410 Fed.

Appx. 738, 740 (5fh Cir. 2010) (fmdmg that disbict court erred m denying plamtiffs motion to

amend complaint after dismissal under Rule 12(b)(6)).

                                                    1C
     Case 3:18-cv-01008-SDD-RLB                Document 81        07/08/19 Page 11 of 14




                                              Arpument


   A. Defendants' Motions to Dismiss are moot

       As Plaintiff has previously argued, the filing of an amended complaint moots any

motions to dismiss the prior complaint by operation of law. (Doc. # 30 at ^ 11-14) (citing MMR

Constructors v. Syngenta Crop Prof, 2010 U.S. Dist. LEXIS 53469, *3-4 (M.D. La. May 28,


2010) (quoting King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994)); see also Rodrigue v. Seafood

Source of La., Inc., 2014 U.S. Dist. LEXIS 130172, *3 (M.D. La. Sept. 15, 2014) ("The parties*

agree that Rodrigue's Amended Complaint 'mooted' Seafood Source's December 31 motion to


dismiss."); Johnson v. Dossey, 515 F.3d 778, 780 (7fh Cir. 2008) ("When an amended complaint


is filed, the prior pleading is withdrawn and the amended pleading is controlling/'); Flannery v.

Recording Indus. Ass'n of Am., 354 F.3d 632, 638 n.l (7th Cir. 2004) ("It is axiomatic that an


amended complaint supersedes an original complaint and renders the original complaint

void ").2 Furthermore, three individual Defendants were Just added to Plaintiffs Amended


Complaint. Notably, each and every one of these individual Defendants: fi) are/were employees

of LSU, and (u) represented by the same counsel as LSU - and these individual Defendants'

responsive pleadings are not due until May 28, 2019. (Doc. # 27-29). Under these

circumstances, the pending Motions to Dismiss should be denied as moot




    B. Plaintiff has pled legally cognizable causes of action against Defendants.


        "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible on its face." Ashcroft v. Iqbal, 556


US. 662, 678 (2009 ) (citing Bell Atlantic Corp. v. T^ombly, 550 US. 544, 570 (2007)). "A

claim has facial plausibility when the plaintiff pleads factual content that allows fhe court to

                                                    13
     Case 3:18-cv-01008-SDD-RLB              Document 81       07/08/19 Page 12 of 14



draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.


Furthermore, the Amended Complaint at issue for which Defendants seek dismissal was

prepared by Plaintiff while still representing himself pro se. Thus, the Court "must construe his


allegations and briefs more permissively." SEC v. AMX, Int'l, 7 F.3d 71, 75 (5fh Cir. 1993); see

also Perez v. United States, 312 F.3d 191, 194-95 (5th Cir. 2002) ("courts have adopted the rule


that apro se plaintifFs pleadings are liberally construed.")


       In the present case, it would be illogical, contrary to Rule 8's liberal pleading standard,


and contrary to Fifth Circuit precedent to require the pro se Plaintiff to have alleged each and


every detail regarding his claims at this early stage. Construed liberally. Plaintiffs Complaint,


Amended Complaint, and Second Amended Complaint states a host of actionable claims against

Defendants and therefore their Motions to Dismiss should be denied.




   C. Should Any Part of Defendants' Motion be Granted, PIamtiff Requests for Leave to
       Amend
       Rule 15(a) provides that leave to amend "shall be freely given when justice so requires."


Fed. R. Civ. P. 15(a). Courts liberally construe Rule 15(a) m favor of amendment. See Dussouy


v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981) ("[Tjhe liberal position of the federal

mles on granting amendments . . . evinces a bias in favor of granting leave to amend").Although

leave to amend should not be automatically granted, a "district court must possess a substantial

reason to deny a request for leave to amend." Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987,


994 (5fh Cir. 2005) (quotations omitted). Here, should this Court rule in Defendants' favor on


any part of the Motion to Dismiss, Plaintiff respectfully requests leave to amend the pleading.

Plaintiff would clarify any allegations this Court finds needs to be clarified, and would add more

specific allegations. "[A] plaintiff's failure to meet the specific pleading requirements should not

automatically or mflexibility result in dismissal of the complaint with prejudice to re-filmg."


                                                  u
     Case 3:18-cv-01008-SDD-RLB            Document 81        07/08/19 Page 13 of 14



Hart v. Bayer Corp., 199 F3d 239, 247 n.6 (5th Cir. 2000). As the Hart observed, 11[a]lthough a


court may dismiss the claim, it should not do so without granting leave to amend, unless the

defect is simply incurable or the plaintiff has failed to plead with particularity after being

afforded repeated opportunities to do so." This Fifth Circuit precedent applies with even


stronger force to the present case given Plaintiffs status as a pro se litigant. Accordingly, the

Court should allow Plaintiff leave to amend even if it grants Defendants' Motions to Dismiss, m


whole or in part.




                                           Conclusion


       Based on the foregoing. Plaintiff respectfully requests that the Court deny Defendants'

Motions to Dismiss in their entirety.

Dated: June 23.2019                                  Respectfully Submitted:

                                                     CHRISTOPHER D EUSTICE

                                                     By: S/ Christopher D. Eustice
                                                     655 West Forest Dr.
                                                     Houston, TX 77079
                                                     Telephone: 832.259.1634
                                                     Chris.eustice@sbcglobal.net


                                                     Plaintiff Pro Se




                                                13
    Case 3:18-cv-01008-SDD-RLB             Document 81        07/08/19 Page 14 of 14




                                FF.RTTFTCATE OF SERVICE

       I hereby certify that on June 23, 2019, a copy of the foregoing was served electronically

via email upon all parties to this case, and through their counsel of record if applicable. I also


certify that I have emailed this filing to following non-CM/ECF participants consistent with the

parties' agreement for electronic service of documents:

                                         Mr. Ryan Barsa




                                                            s/Christopher D. Eustice
                                                            Christopher D. Eustice




                                                14
